Exhibit 10.3

 

NOTE:  This Performance Restricted Stock Unit Award Agreement is applicable to
performance restricted stock unit awards made to members of the Managing
Committee (“Participants”) of U.S. Bancorp (the “Company”) on and after
April 21, 2015.  These performance restricted stock unit awards have the terms
and conditions set forth in (a) each Participant’s award summary (the “Award
Summary”), which can be accessed on the Morgan Stanley Website at
www.stockplanconnect.com (or the website of any other stock plan administrator
selected by the Company in the future), and (b) the form of Exhibit A hereto
(which will be completed to include all information called for therein) (the
“Completed Exhibit A”) provided to such Participant as soon as administratively
feasible following the date on which the award is made.  The Award Summary may
be viewed at any time on this Website, and the Award Summary may also be printed
out.  In addition to the individual terms and conditions set forth in the Award
Summary and the Completed Exhibit A, each performance restricted stock unit
award will have the terms and conditions set forth in the form of Performance
Restricted Stock Unit Award Agreement below.  As a condition of each performance
restricted stock unit award, Participant accepts the terms and conditions of the
Performance Restricted Stock Unit Award Agreement, the Award Summary and the
Completed Exhibit A.

 

U.S. BANCORP
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT, together with the Award Summary and the Completed Exhibit A
which are incorporated herein by reference (collectively, the “Agreement”), sets
forth the terms and conditions of a performance restricted stock unit award
representing the right to receive shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”).  The grant of this performance
restricted stock unit award is made pursuant to the Company’s 2015 Stock
Incentive Plan, which was approved by shareholders on April 21, 2015 (the
“Plan”) and is subject to its terms.  Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.

 

The Company and Participant agree as follows:

 

1.             Award

 

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant a performance restricted stock unit award entitling
Participant to the number of performance restricted stock units (the “Units”)
equal to the “Target Award Number” set forth in Participant’s Award Summary
(such number of units, the “Target Award Number”).  The Target Award Number
shall be adjusted upward or downward as provided in the Completed Exhibit A. 
The number of Units that Participant will receive under the Agreement, after
giving effect to such adjustment, is referred to herein as the “Final Award
Number.”  Each Unit represents the right to receive one share of Common Stock,
subject to the vesting requirements and distribution provisions of the Agreement
and the terms of the Plan.  The shares of Common Stock distributable to
Participant with respect to the Units granted hereunder are referred to as the
“Shares.”  Participant’s Award Summary sets forth the date of grant of this
award (the “Grant Date”).  The Completed Exhibit A sets forth (a) the
performance period over which the Final Award Number will be determined (the
“Performance Period”), and (b) the date on which the Final Award Number will be
determined (the “Determination Date”).

 

2.             Vesting; Forfeiture

 

(a)           Time-Based Vesting Conditions.  Subject to the terms and
conditions of the Agreement, the Units shall vest in installments on the date or
dates set forth in the Participant’s Award Summary (each such date, a “Scheduled
Vesting Date”), if the Participant remains continuously employed by the Company
or an Affiliate of the Company until the applicable Scheduled Vesting Date. 
Except as otherwise provided in the Agreement, if Participant ceases to be an
employee of the Company or any Affiliate prior to an applicable Scheduled
Vesting Date, all Units that have not become vested previously in accordance
with the Award Summary shall be immediately and irrevocably forfeited.

 

--------------------------------------------------------------------------------


 

(b)           Continued Vesting Upon Separation From Service Due to Retirement
or Disability.  Notwithstanding Section 2(a), if Participant has a Separation
From Service (as defined in Section 10) with the Company or any Affiliate by
reason of Disability (as defined in Section 10) or Retirement (as defined in
Section 10), the Units shall not be forfeited, but rather, the Final Award
Number will be determined in accordance with Section 1 (if not already
determined prior to Retirement or Disability), and thereafter the Units shall
continue to vest on the Scheduled Vesting Dates in accordance with Participant’s
Award Summary, subject to the terms of the Agreement, including
Section 2(f) hereof, as though such Separation From Service had never occurred,
so long as the Participant has at all times since the Grant Date complied with
the terms of any confidentiality and non-solicitation agreement between the
Company or an Affiliate and the Participant.

 

(c)           Acceleration of Vesting Upon Death.  If Participant ceases to be
an employee by reason of death, or if Participant dies after a Separation From
Service with the Company or an Affiliate due to Disability or Retirement but
prior to any Scheduled Vesting Date, then the Units will become vested in
accordance with this Section 2(c).  If such death occurs prior to the last day
of the Performance Period, a number of Units equal to the Target Award Number
will vest upon Participant’s death. If the death occurs on or after the last day
of the Performance Period, then a number of Units equal to the Final Award
Number will vest upon Participant’s death.  Notwithstanding the foregoing, such
accelerated vesting shall occur only if the Participant has at all times since
the Grant Date complied with the terms of any confidentiality and
non-solicitation agreement between the Company or an Affiliate and the
Participant.

 

(d)           Acceleration of Vesting Upon Qualifying Termination. 
Notwithstanding the vesting provisions contained in Sections 2(a) through
(c) above, but subject to the other terms and conditions of the Agreement, if
Participant has been continuously employed by the Company or any Affiliate until
the date of a Qualifying Termination (as defined in Section 10), then
immediately upon such Qualifying Termination, Participant shall be vested in the
number of Units determined in accordance with this Section 2(d).  If the
Qualifying Termination occurs prior to the last day of the Performance Period, a
number of Units equal to the Target Award Number will vest upon such Qualifying
Termination.  If the Qualifying Termination occurs on or after the last day of
the Performance Period, a number of Units equal to the Final Award Number will
vest upon such Qualifying Termination.

 

(e)           Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement.  If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all Units that have not been settled (and Shares
delivered) previously shall be immediately and irrevocably forfeited.  If
Participant’s employment with the Company is terminated for Cause, all Units
that have not been settled (and Shares delivered) previously shall be
immediately and irrevocably forfeited.  Upon forfeiture, Participant shall have
no rights relating to the forfeited Units (including, without limitation, any
rights to receive a distribution of Shares with respect to the Units and the
right to receive Dividend Equivalents).

 

(f)            Special Risk-Related Cancellation Provisions.   Notwithstanding
any other provision of the Agreement, if at any time subsequent to the Grant
Date the Committee determines, in its sole discretion, that Participant has
(i) failed to comply with Company policies and procedures, including the Code of
Ethics and Business Conduct, (ii) violated any law or regulation, (iii) engaged
in negligent or willful misconduct, or (iv) engaged in activity resulting in a
significant or material control deficiency under the Sarbanes-Oxley Act of 2002,
and such failure, violation, misconduct or activity (A) demonstrates an
Inadequate Sensitivity (as defined below) to the inherent risks of Participant’s
business line or functional area, and (B) results in, or is reasonably likely to
result in, a material adverse impact (whether financial or reputational) on the
Company or Participant’s business line or functional area, all or part of the
Units granted under the Agreement that have not been settled (and Shares
delivered) at the time of such determination may be cancelled, and, if so
cancelled, Participant will have no rights with respect to the Units. 
“Inadequate Sensitivity” means Participant has engaged in imprudent activities
that subject the Company to risk outcomes in future periods, including risks
that may not be apparent at the time the activities are undertaken.

 

3.             Distribution of Shares with Respect to Units

 

Subject to the restrictions in this Section 3, following the vesting of Units
and following the payment of any applicable withholding taxes pursuant to
Section 7 hereof, the Company shall cause to be issued and delivered to

 

2

--------------------------------------------------------------------------------


 

Participant (including through book entry) Shares registered in the name of
Participant or in the name of Participant’s legal representatives, beneficiaries
or heirs, as the case may be, as follows:

 

(a)           Scheduled Vesting Date Distributions.  As soon as administratively
feasible following each Scheduled Vesting Date (but in no event later than
December 31st of the year in which such Scheduled Vesting Date occurs), all
Shares issuable pursuant to Units that become vested as of such Scheduled
Vesting Date (and with respect to which Shares have not been distributed
previously) shall be distributed to Participant, or in the event of
Participant’s death, to the representatives of Participant or to any Person to
whom the Units have been transferred by will or the applicable laws of descent
and distribution.

 

(b)           Qualifying Termination Distributions.  As soon as administratively
feasible following a Separation From Service in connection with a Qualifying
Termination (but in no event later than 60 days following such Separation From
Service), all Shares issuable pursuant to Units that become vested as a result
of such Qualifying Termination (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.  Notwithstanding
the foregoing, any Shares issuable to a Specified Employee (as defined in
Section 10) as a result of a Separation From Service in connection with a
Qualifying Termination will not be delivered to such Specified Employee until
the date that is six months and one day after the date of the Separation From
Service.

 

(c)           Distributions Following Retirement or Disability.  If a
Participant has a Separation From Service with the Company or its Affiliates due
to Retirement or Disability (so long as such Separation From Service is not  in
connection with a Qualifying Termination), the distribution of Shares with
respect to Units will not be accelerated, and Shares will be distributed as soon
as administratively feasible following the applicable Scheduled Vesting Dates
(but in no event later than December 31st of the year in which such Scheduled
Vesting Date occurs).

 

(d)           Distributions Following Death.  As soon as administratively
feasible following the death of a Participant (but in no event later than 90
days following such death) all Shares issuable pursuant to Units that become
vested pursuant to Section 2(c) (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.

 

In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.

 

4.             Rights as Shareholder; Dividend Equivalents

 

Prior to the distribution of Shares with respect to Units pursuant to Section 3
above, Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that Participant shall be entitled to
receive cash Dividend Equivalents on outstanding Units (i.e. Units that have not
been forfeited or settled), whether vested or unvested, if cash dividends on the
Common Stock are declared by the Board on or after the Grant Date.  Participant
shall be entitled to Dividend Equivalents with respect to a number of Units
equal to the Final Award Number.  Such Dividend Equivalents will be in an amount
of cash per Unit equal to the cash dividend paid with respect to a share of
outstanding Common Stock.  The Dividend Equivalents shall be treated as earnings
on, and as a separate amount from, the Units for purposes of Section 409A of the
Code.  Dividend Equivalents accrued prior to the Determination Date will be paid
within 90 days following the last day of the Performance Period, and as a matter
of administrative practice will be paid as soon as administratively feasible
following the Determination Date.  Dividend Equivalents relating to dividends
declared after the Determination Date will be paid to Participant with respect
to Units that have not been settled and paid out on the same payment dates as
dividends are paid to holders of the Common Stock.  Dividend Equivalents paid
with respect to dividends declared before the delivery of the Shares underlying
the Units will be treated as compensation income for tax purposes and will be
subject to income and payroll tax withholding by the Company.

 

3

--------------------------------------------------------------------------------


 

5.             Restriction on Transfer

 

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company.  No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise
(except by will or laws of descent and distribution), shall vest the purported
transferee with any interest or right in or with respect to the Units or the
Shares issuable with respect to the Units.

 

6.             Securities Law Compliance

 

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws.  The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares.  The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the
rules of the New York Stock Exchange or any other exchange upon which the
Company’s Common Stock is traded.

 

7.             Income Tax Withholding

 

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.  Without limiting the foregoing, the
Company may, but is not obligated to, permit or require the satisfaction of tax
withholding obligations through net Share settlement at the time of delivery of
Shares (i.e. the Company withholds a portion of the Shares otherwise to be
delivered with a Fair Market Value, as such term is defined in the Plan, equal
to the amount of such taxes, but only to the extent necessary to satisfy certain
statutory withholding requirements to avoid adverse accounting treatment under
ASC 718) or through an open market sale of Shares otherwise to be delivered, in
each case pursuant to such rules and procedures as may be established by the
Company.

 

8.             Miscellaneous

 

(a)           The Agreement is issued pursuant to the Plan and is subject to its
terms.  The Plan is available for inspection during business hours at the
principal office of the Company.  In addition,  the Plan may be viewed on the
Morgan Stanley Website at www.stockplanconnect.com (or the website of any other
stock plan administrator selected by the Company in the future).

 

(b)           The Agreement shall not confer on Participant any right with
respect to continuance of employment with the Company or any Affiliate, nor will
it interfere in any way with the right of the Company or any Affiliate to
terminate such employment at any time.

 

(c)           Participant acknowledges that the grant, vesting or any payment
with respect to this Award, and the sale or other taxable disposition of the
Shares issued with respect to the Units hereunder may have tax consequences
pursuant to the Code or under local, state or international tax laws. It is
intended that the Award shall comply with Section 409A of the Code, and the
provisions of the Agreement and the Plan shall be construed and administered
accordingly.  Any amendment or modification of the Award (to the extent
permitted under the terms of the Plan), will be undertaken in a manner intended
to comply with Section 409A, to the extent applicable. Notwithstanding the
foregoing, there is no guaranty or assurance as to the tax treatment of the
Award.  Participant acknowledges that Participant is relying solely and
exclusively on Participant’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives).  Participant understands
and agrees that any and all tax consequences resulting from the Award and its
grant, vesting, amendment, or any payment with respect thereto, and the sale or
other taxable disposition of the Shares acquired pursuant to the Award, is
solely and exclusively the responsibility of Participant without any expectation
or understanding that the Company or any of its employees or representatives
will pay or reimburse Participant for such taxes or other items.

 

4

--------------------------------------------------------------------------------


 

9.             Venue

 

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

10.          Definitions

 

For purposes of the Agreement, the following terms shall have the definitions as
set forth below:

 

(a)           “Change in Control” shall have the meaning ascribed to it in the
Plan, but only if the event or circumstances constituting such change in control
also constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Code.

 

(b)           “Disability” means leaving active employment and qualifying for
and receiving disability benefits under the Company’s long-term disability
programs as in effect from time to time.

 

(c)           “Qualifying Termination” means:

 

(A)          Participant’s Separation From Service with the Company and its
Affiliates as a result of the Company’s termination of Participant’s employment
for any reason other than Cause within 12 months following a Change in Control,
provided that such a termination will not be a Qualifying Termination if: i) the
Company has notified the Participant in writing more than 30 days prior to the
Announcement Date that Participant’s employment is not expected to continue for
more than 12 months following the date of such notification, and Participant’s
employment is in fact terminated within such 12 month period; or ii) Participant
has announced in writing, prior to the date the Company provides a Notice of
Termination to Participant, that Participant intends to terminate his or her
employment;

 

(B)          Participant’s Separation From Service with the Company and its
Affiliates as a result of Disability within 12 months following a Change in
Control; or

 

(C)          Participant’s Separation From Service with the Company and its
Affiliates (other than as a result of Participant’s termination of employment by
the Company for Cause) within 12 months following a Change in Control, if, at
the time of such Separation From Service, Participant is age 59 1/2 or older and
has had 10 or more years of employment with the Company or its Affiliates
following such Participant’s most recent date of hire by the Company or its
Affiliates.

 

For purposes of this definition, the term Company shall be deemed to include any
Person that has assumed this Award (or provided a substitute award to
Participant) in connection with a Change in Control.

 

(i)            “Retirement” means a Separation From Service with the Company and
its affiliates (other than for Cause) by a Participant who is age 59 1/2 or
older and has had 10 or more years of employment with the Company or its
Affiliates following such Participant’s most recent date of hire by the Company
or its Affiliates.

 

(j)            “Separation From Service” means a Participant’s separation from
service with the Company and its affiliates, as determined under Treasury
Regulation section 1.409A-1(h)(1), provided, that the term “affiliate” shall
mean a business entity which is affiliated in ownership with the Company and
that is treated as a single employer under the rules of section 414(b) and
(c) of the Code (applying the eighty percent common ownership standard).

 

(k)           “Specified Employee” shall mean any Participant who is a specified
employee for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations,
determined in accordance with the rules set forth in the separate document
entitled “U.S. Bank Specified Employee Determination.”

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the manner in which the Final Award Number will be determined for each
Participant.

 

Definitions

 

Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, the Performance Restricted Stock Unit Award
Agreement and Participant’s Award Summary.  The following terms used in the text
of this Exhibit A and in the ROE Performance Matrix shall have the meanings set
forth below:

 

“Company ROE Maximum” means          %.

 

“Company ROE Minimum” means         %.

 

“Company ROE Result” means the ROE achieved by the Company during the
Performance Period.

 

“Company ROE Target” means         %.

 

“Determination Date” means the date on which the Final Award Number is
determined, which date shall not be later than 45 days after the last day of the
Performance Period.

 

“Final Award Number” means the “Final Award Number” determined in accordance
with this Exhibit A.

 

“Peer Group Companies” means the following companies: 
                                                                        .

 

“Peer Group ROE Ranking Maximum” means the          percentile.

 

“Peer Group ROE Ranking Minimum” means the          percentile.

 

“Peer Group ROE Ranking Target” means the          percentile.

 

“Peer Group ROE” means the ROE achieved by the Peer Group Companies during the
Performance Period.

 

“Peer Group ROE Ranking” means the percentile rank of the Company ROE Result
relative to Peer Group ROE.

 

“Performance Period” means the year ending December 31,         .

 

“ROE” means (a) net income applicable to the common shareholders of a company
during the Performance Period, divided by (b) that company’s average common
shareholders’ equity during the Performance Period.

 

“ROE Performance Matrix” means the ROE Performance Matrix set forth in this
Exhibit A.

 

“Target Award Number” means the “Target Award Number” set forth in a
Participant’s Award Summary.

 

A-1

--------------------------------------------------------------------------------


 

“Target Award Number Percentage” means the “Target Award Number Percentage”
determined in accordance with the ROE Performance Matrix and the related
rules set forth in this Exhibit A.

 

Determination of Final Award Number

 

Each Participant has been granted a number of Units equal to the Target Award
Number.  The Target Award Number will be adjusted upward or downward depending
on (a) whether the Company ROE Result is greater or less than the Company ROE
Target, and (b) the Peer Group ROE Ranking.  The Final Award Number for each
Participant will be determined by multiplying (i) the Target Award Number
Percentage by (ii) the Target Award Number.  The Target Award Number Percentage
will be determined in accordance with the following ROE Performance Matrix and
the related rules below:

 

ROE PERFORMANCE MATRIX

 

 

 

 

 

Target Award Number Percentage

Company ROE Result (Vertical Axis)

 

Company ROE Maximum (    %) or more

 

75%

 

112.5%

 

125%

 

 

 

 

 

 

 

 

 

Company ROE Target (      %)

 

50%

 

100%

 

112.5%

 

 

 

 

 

 

 

 

 

Company ROE Minimum (      %) or less (but greater than zero)

 

25%

 

50%

 

75%

 

 

 

 

 

 

 

 

 

Company ROE is 0% or less

 

0%

 

0%

 

0%

 

 

 

 

 

 

 

 

 

 

 

 

 

Peer Group
ROE Ranking
Minimum
or below

 

Peer Group
ROE
Ranking
Target

 

Peer Group
ROE Ranking
Maximum
or above

 

 

 

 

Peer Group ROE Ranking
(Horizontal Axis)

 

In determining the Target Award Number Percentage in accordance with the ROE
Performance Matrix, the following rules will apply:

 

·      If the Company ROE Result is greater than the Company ROE Minimum and
less than the Company ROE Target, the Target Award Number Percentage on the
vertical axis will be determined by interpolation of the Company ROE Result
between the Company ROE Minimum and the Company ROE Target.

 

·      If the Company ROE Result is greater than the Company ROE Target and less
than the Company ROE Maximum, the Target Award Number Percentage on the vertical
axis will be determined by interpolation of the Company ROE Result between the
Company ROE Target and the Company ROE Maximum.

 

·      If the Peer Group ROE Ranking is greater than the Peer Group ROE Ranking
Minimum and less than the Peer Group ROE Ranking Target, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Minimum and the Peer Group ROE
Target.

 

·      If the Peer Group ROE Ranking is greater than the Peer ROE Group Ranking
Target and less than the Peer Group ROE Ranking Maximum, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Target and the Peer Group ROE
Maximum.

 

A-2

--------------------------------------------------------------------------------


 

·      After the Target Award Number Percentage on each of the vertical axis and
horizontal axis has been determined, the actual Target Award Number Percentage
will be determined by interpolation of the data points (i.e., the percentages)
set forth in the ROE Performance Matrix.

 

·      In no event shall the Target Award Number Percentage be greater than
125.0%.

 

The Final Award Number for each Participant shall be determined by the Committee
on the Determination Date.  The Award Summary of each Participant shall be
amended to reflect the Final Award Number as soon as administratively feasible
after the Final Award Number for such Participant is determined.

 

Committee Determinations

 

The Committee shall make all determinations necessary to arrive at the Final
Award Number for each Participant.  The Committee shall determine the Company
ROE Result by reference to the Company’s audited financial statements as of and
for the year ending on the last day of the Performance Period.  The Committee
shall determine the Peer Group ROE Ranking by reference to publicly available
financial information regarding the Peer Companies.  Any determination by the
Committee pursuant to this Exhibit A will be binding upon each Participant and
the Company.

 

No Fractional Units

 

In the event the Final Award Number is a number of Units that is not a whole
number, then the Final Award Number shall be rounded down to the nearest whole
number.

 

A-3

--------------------------------------------------------------------------------